DETAILED ACTION
This Office Action is in response to Applicant’s application 16/765,432 filed on May 19, 2020 in which claims 1 to 17 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Examiner notes that Applicant’s specification at [0022], recites:
[0022] Please refer to FIG. 1, wherein FIG. 1(a) is a pixel schematic diagram of a traditional display panel, and FIG 1(b) is a pixel opening region schematic diagram of FIG 1(a). It should be understood that effective light emitting regions of the traditional display panel are regions where color filter layers in the pixel opening region 1 are located on, and other regions of the display panel are invalid light emitting regions. From FIG 1(a) and FIG. 1(b), it can be understood that there are non-transmissive 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior fails to disclose a display panel with a high aperture ratio, wherein the display panel comprises a plurality of effective light emitting regions and a plurality of invalid light emitting region, a plurality of added opening regions are defined on the plurality of invalid light emitting regions of the display panel, a plurality of color filter layers are formed in the plurality of added opening regions, and regions where the plurality of color filter layers in the plurality of added opening regions on the display panel are located on are a plurality of added effective light emitting regions.  Examiner’s note:  Applicant has drafted ‘added opening regions’ which implies there must also be an opening region to which additional opening regions are added.  Thus implicit in the claim is an opening region in which the color filter for the effective light emitting region is defined.
Regarding claim 7 the prior art fails to disclose a display device, wherein a display panel of the display device comprises a plurality of effective light emitting regions and a plurality of invalid light emitting region, a plurality of added opening regions are defined on the plurality of invalid light emitting regions of the display panel, a plurality of color filter layers are formed in the plurality of added opening regions, and regions where the plurality of color filter layers in the plurality of added opening regions on the display panel are located on are a plurality of added effective light emitting regions.  Examiner’s note:  Applicant has drafted ‘added opening regions’ which implies there must also be an opening region to which additional opening regions are added.  Thus implicit in the claim is an opening region in which the color filter for the effective light emitting region is defined.
Regarding claim 13 the prior art fails to disclose a manufacturing method of a display panel with a high aperture ratio, comprising providing the display panel, wherein the display panel comprises a plurality of effective light emitting regions and a plurality of invalid light emitting regions; and defining a plurality of added opening regions on the plurality of invalid light emitting regions of the display panel, and forming a plurality of color filter layers in the plurality of added opening regions, wherein regions where the plurality of color filter layers in the plurality of added opening regions on the display panel are located on are a plurality of added effective light emitting regions.  
Claims 2-6, 8-12 and 14-17 depend directly or indirectly on claims 1, 7 or 13 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
This application is in condition for allowance except for the following formal matters: 
Drawing objections as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/J.E. Schoenholtz/Primary Examiner, Art Unit 2893